         Case 7:19-cv-01252-KOB-HNJ Document 28 Filed 02/18/21 Page 1 of 7                             FILED
                                                                                              2021 Feb-18 PM 02:18
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

    CARLESE J. HALL,                             )
                                                 )
          Plaintiff,                             )
                                                 )
    v.                                           )    Case No.: 7:19-cv-01252-KOB-HNJ
                                                 )
    UNITED STATES OF AMERICA,                    )
                                                 )
          Defendant.                             )

                              MEMORANDUM OPINION
         On October 30, 2020, the magistrate judge filed a report recommending this

action be dismissed without prejudice for lack of subject-matter jurisdiction. (Doc.

19). The plaintiff has filed objections to the report and recommendation. (Docs. 20

& 21). 1

         In her objections, the plaintiff once again declares that this action, filed

pursuant to the Federal Tort Claims Act (“FTCA”), claims that the United States

“deprived her of her right to be free from cruel and unusual punishment” by 1)

“deliberately and intentionally failing to diagnose and treat the symptoms of her

obstructive sleep apnea, a serious medical condition” and 2) failing “to appropriately

hire and train its subordinates at the Bureau of Prisons.” (Doc. 20 at 2). She insists


1
  Though the magistrate judge instructed the plaintiff against doing so (doc. 18 at 2 n.1), she has
objected to the report and recommendation and requested reconsideration of an order denying
leave to amend her complaint within the same document. Accordingly, the court shall resolve the
plaintiff’s motion for reconsideration in a separate order.
      Case 7:19-cv-01252-KOB-HNJ Document 28 Filed 02/18/21 Page 2 of 7




the court may adjudicate these claims “under the umbrella of the FTCA, 28 U.S.C.

2671, et. seq.,” against “the Public Health Service and its commissioned officers”

while simultaneously insisting that “her claims are not cognizable under

1346(b)(1).” (Id. at 2, 8).

      The plaintiff’s objection is OVERRULED. Title 42 U.S.C. § 233(a) applies

to “any commissioned officer or employee of the Public Health Service” and

provides that:

      “[t]he remedy against the United States provided by sections 1346(b)
      and 2672 of title 28 ... for damage for personal injury, including death,
      resulting from the performance of medical, surgical, dental, or related
      functions, including the conduct of clinical studies or investigation, by
      any        commissioned         officer      or       employee         of
      the Public Health Service while acting within the scope of his office or
      employment, shall be exclusive of any other civil action or proceeding
      by reason of the same subject-matter against the officer or employee (or
      his estate) whose act or omission gave rise to the claim.” § 233(a)
      (emphasis added).

Hui v. Castaneda, 559 U.S. 799, 805 (2010). As stated by the Supreme Court in

Simmons v. Himmelreich,--- U.S.---, 136 S. Ct. 1843, 1846 (2016):

      The FTCA’s provisions are contained in two areas of the United States
      Code. One, 28 U.S.C. § 1346(b), gives federal district courts exclusive
      jurisdiction over tort claims against the United States for the acts of its
      employees,“[s]ubject to the provisions of chapter 171” of Title
      28. Chapter 171, in turn, is labeled “Tort Claims Procedure” and
      comprises the remaining provisions of the FTCA. §§ 2671–2680.




                                          2
      Case 7:19-cv-01252-KOB-HNJ Document 28 Filed 02/18/21 Page 3 of 7




Because “the United States simply has not rendered itself liable under § 1346(b) for

constitutional tort claims,” F.D.I.C. v. Meyer, 510 U.S. 471, 478 (1994), the

plaintiff’s constitutional claims warrant dismissal for lack of subject-matter

jurisdiction.

       The plaintiff also objects to the dismissal of this action on the basis of the

following sentences in her supplemental complaint: “[T]he Defendant . . . failed to

appropriately hire and train its subordinates. Thus, the Constitutional claim (to wit:

Eighth Amendment violations for cruel and unusual punishment) are not the only

contentions made in her complaint.” (Doc. 13 at 2). However, even if the court

construes the terms ‘failed to appropriately hire,’ etc., as an attempt to state a

negligent hiring and retention claim under Alabama law for the unconstitutional acts

of subordinates, the plaintiff cannot maintain such a claim. “In order to establish a

claim against an employer for negligent supervision, training, and/or retention”

under Alabama law, “the plaintiff must establish that the allegedly incompetent

employee committed a common-law, Alabama tort.” See Hand v. Univ. of Alabama

Bd. of Trustees, 304 F. Supp. 3d 1173, 1182–84 (N.D. Ala. 2018) (citing Thrasher

v. Ivan Leonard Chevrolet, Inc., 195 F. Supp. 2d 1314, 1320 (N.D. Ala. 2002)

(emphasis supplied)). Because Alabama law does not recognize a tort claim for

deliberate indifference to a serious medical need, the plaintiff’s negligent hiring and

training claim fails to state a claim upon which relief can be granted.


                                          3
     Case 7:19-cv-01252-KOB-HNJ Document 28 Filed 02/18/21 Page 4 of 7




   Furthermore, the plaintiff has presented no factual allegations suggesting her

negligent hiring and training claim is not barred by the “‘discretionary function’

exception” to the Government’s waiver of sovereign immunity under the FTCA.

United States v. Gaubert, 499 U.S. 315, 322 (1991) (citing 28 U.S.C. § 2680). As

the Eleventh Circuit explained:

   The discretionary-function exception provides       that,   notwithstanding §
   1346(b), the United States preserves its sovereign immunity as to “[a]ny claim
   ... based upon the exercise or performance or the failure to exercise or
   perform a discretionary function or duty on the part of a federal agency or an
   employee of the Government, whether or not the discretion involved be
   abused.” 28 U.S.C. § 2680(a) (emphasis added). “[T]he purpose of the
   exception is to prevent judicial ‘second-guessing’ of legislative and
   administrative decisions grounded in social, economic, and political policy
   through the medium of an action in tort.” Gaubert, 499 U.S. at 323, 111 S. Ct.
   at 1273 (quotation marks omitted).

Foster Logging, Inc. v. United States, 973 F.3d 1152, 1157 (11th Cir. 2020).

      While 18 U.S.C. § 4042 “imposes on the BOP a general duty of care to

safeguard prisoners, the BOP retains sufficient discretion in the means it may use to

fulfill that duty to trigger the discretionary function exception.” Cohen v. United

States, 151 F.3d 1338, 1342 (11th Cir. 1998) (emphasis added). “Therefore,

implementation of health and medical care duties is left to the discretion or judgment

of the BOP . . . . [N]o federal statutes or regulations prescribe the method or policy

by which the BOP enters into contracts, monitors such contracts, or screens and

trains contracting medical personnel.” Rodriguez United States, 2016 WL 4480761,

at *8 (M.D. Pa. Aug. 23, 2016). Therefore, the discretionary function exception
                                          4
      Case 7:19-cv-01252-KOB-HNJ Document 28 Filed 02/18/21 Page 5 of 7




applies to the negligent hiring and supervision claim, and thus, such claim also

warrants dismissal for lack of subject-matter jurisdiction. Cohen, 151 F.3d at 1340–

41.

       Next, the plaintiff proclaims that the magistrate judge “continuously attempts

to recharacterize her claims as a Bivens-type remedy.” (Doc. 20 at 7). Not so. The

plaintiff repeatedly refused and objected to the many opportunities the magistrate

judge afforded her to ground the claims she raised in this FTCA action against the

United States on any legal theory other than Eighth Amendment deliberate

indifference to her alleged sleep apnea. 2


 2
   On December 3, 2019, the magistrate judge entered an order in which he explained at length to
the plaintiff that she could not raise constitutional claims pursuant to the FTCA and notified her
that the initial complaint failed to state any claims for relief. (Doc. 11). The magistrate judge
ordered the plaintiff to file an amended complaint and directed her to “name as defendant(s) only
the person(s) who violated her constitutional rights and/or the entity she contends committed
negligence. . . . [S]he must state clearly how each named defendant violated her constitutional
rights and/or committed negligence” and set forth the facts to support her claims against each
defendant. (Id. at 5). The plaintiff refused and resubmitted her original complaint. (Doc. 12).
Shortly thereafter, the plaintiff moved to supplement her complaint to allege she was continuing
to suffer from sleep apnea symptoms and affirmed the withdrawal of her request for injunctive
relief. (Doc. 13). The magistrate judge granted the supplement. (Doc. 14). Though he could have
done so, the magistrate judge did not recommend dismissal of this action. Instead, he entered an
Order for Special Report (“OSR”) and directed the defendant to address the following:

       The plaintiff complains the defendant failed to hire and train its subordinates, who
       refuse to diagnose and treat her symptoms of obstructive sleep apnea.1
               1
                Although the plaintiff frames her allegations in constitutional
               terms, the undersigned construes the allegations as attempting to
               state a claim actionable under 28 U.S.C. § 1346(b).

(Doc. 14 at 3). The plaintiff responded by opposing the construal of her claims as actionable under
§ 1346(b) and proclaiming that the “construal is flagrantly detrimental and . . . sabotage[s] her
claims against the Public Health Service (PHS).” (Doc. 16 at 2). She stated that “[t]he plain
                                                5
      Case 7:19-cv-01252-KOB-HNJ Document 28 Filed 02/18/21 Page 6 of 7




       The plaintiff further complains that the magistrate judge abused his discretion

when he withdrew the Order for Special Report (“OSR”) five months after its entry

date and without a response by the defendant. (Doc. 20 at 14). However, the plaintiff

objected to the OSR, argued that the magistrate judge’s construal of her claims

amounted to sabotage, and demanded to pursue Bivens-type claims. (See supra n. 3).

Because “the party who brings a suit is master to decide what law [s]he will rely

upon,” The Fair v. Kohler Die & Specialty Co., 228 U.S. 22, 25 (1913), the

magistrate judge did not abuse his discretion when he withdrew the Order for Special

Report without mandating the defendant’s response. To the extent the plaintiff

utilizes the word “negligence” in her objections and points out that a state law claim

can be pursued against the defendant under the Alabama Medical Liability Act, her

objections are OVERRULED. (Doc. 20 at 3-7) (citing Ala. Code § 6-5-540, et. seq.

(1975)). As previously stated, the plaintiff refused to comply with the magistrate

judge’s order to amend her complaint and set forth a recognizable claim under the

FTCA, and she objected to the magistrate judge’s Order for Special Report. For these

reasons, the court will not allow the plaintiff to raise new claims in her objections

that she refused to raise in an amended complaint.




language of 28 U.S.C. § 2679(b)(2)(A) and (d)(1) of the FTCA explicitly preserves the right to
bring Bivens-type claims.” (Id. at 4).
                                              6
      Case 7:19-cv-01252-KOB-HNJ Document 28 Filed 02/18/21 Page 7 of 7




      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections to it, the

court ADOPTS the magistrate judge’s report and ACCEPTS the recommendation.

Therefore, in accordance with 28 U.S.C. § 1915A(b), this action is dismissed without

prejudice for lack of subject-matter jurisdiction.

      A Final Judgment will be entered.

      DONE and ORDERED this 18th day of February, 2021.


                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        UNITED STATES DISTRICT JUDGE




                                           7
